Citation Nr: 1727091	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  09-07 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1960 to July 1968.   

In its May 2016 decision, the Board declined to take jurisdiction over the issue of TDIU.  The Veteran appealed this determination to the United States Court of Appeals for Veterans Claims (Court) and filed a Joint Motion for Remand (JMR) that requested the Court remand the issue to the Board for adjudication of the TDIU claim.  The Court granted the JMR in February 2017 and the issue has been returned to the Board for action consistent with the JMR.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran does not meet the initial eligibility requirements to receive TDIU benefits because the combined ratings for his service-connected disabilities do not satisfy the requisite threshold.  See 38 C.F.R. § 4.16(a).  

If a claimant does not meet the threshold criteria, a total disability evaluation may still be assigned, but on a different basis.  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. 
§ 4.16(b).  The rating boards are required to submit all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards, to the Director of Compensation Service for extraschedular consideration.  Id.

The Board finds that the Veteran's claim warrants referral for extraschedular consideration.  The Veteran's work experience primarily consists of manual labor positions, including work in the pipefitting industry from 1974 to 1993, in a lumber yard from 1993 to 1995, and as an auto detailer from 1997 to 2003.  A September 2013 VA examiner concluded that the Veteran's knee conditions prevented him from performing physical labor and a March 2015 examiner concluded that his hip conditions restricted his ability to run, walk, and use stairs and ladders. 

From 2003 to 2009, the Veteran worked as a sales clerk at Home Depot, a position which still included heavy lifting, bending, climbing ladders, and prolonged standing and walking.  He testified in a March 2017 affidavit that these responsibilities were made difficult by his service-connected disabilities, which is why he left in 2009.  He subsequently worked for the Census Bureau in a temporary position in 2010 and could not find sedentary employment afterward.  SSA records from January 1, 1960 through December 31, 2016 confirm that he has no credited earnings after 2010.  

In May 2017, a private vocational expert reviewed the Veteran's claims file and concluded that the Veteran's service-connected conditions have precluded him from securing and following a substantially-gainful occupation, to include sedentary employment, since at least 2009.  She further opined that the Veteran's training and education limit his ability to obtain employment that is entirely sedentary. 

Consequently, the Board finds that the facts are sufficient to warrant referral to the Director of Compensation Service for consideration of an extraschedular TDIU.  

Accordingly, the case is REMANDED for the following action:

1. Associate all outstanding treatment records from VA Puget Sound Health Care System from March 2014 to the present with the claims file. 

2. Afterward, refer the Veteran's claim of entitlement to TDIU to the Director of Compensation Service for extraschedular consideration.  See 38 C.F.R. § 4.16(b).  A copy of the Director's decision on this claim must be included in the claims file.

3. Then, readjudicate the claim for a TDIU.  If any benefit sought remains denied, a supplemental statement of the case must be provided to the Veteran and his representative, with an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




